Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 7-26 in the reply filed on 08/25/2020 is acknowledged. Claims 7-26 are pending and have been examined and fully considered. Claims 1-6 have been cancelled by applicant. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: In line 7 of page 7 “photoreactor zone 110” is mentioned in the specification but is not shown in any of the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both a “wall 20” and a “cylinder 20” [see Pg. 6, lines 6 and 21].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The abstract of the disclosure is objected to because (see below):
In line 5 please add the word “to” between “configured” and “power” for proper grammar. Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: (see below)
  In line 28 of page 1 please add the word “to” between “configured” and “power” for proper grammar.
In line 19 of page 3 the phrase “…the method as defined by claim may also…” does not specify what claim # it is referring to, please specify.
In line 7 and line 11-12 in page 14 please provide clarification to “water reactor 10 controller 115”. Perhaps a word or phrase is missing but this is unclear to where examiner does not understand what applicant means.
Appropriate correction is required.

Claim Objections
Claims 8-11 are objected to because of the following informalities:  
Claims 8-10: Please amend the preamble to recite “[[A]]The method as defined by claim…” to be consistent the preambles in claims 12-26.
Claim 8: Please remove “the” in front of “expiration”. The limitation “the expiration” lacks antecedent basis but is not indefinite [see MPEP § 2173.05(e)]. However, removing “the” would eliminate the lack of antecedent basis and thus is strongly encouraged. 
Claim 8: Please add a period after the sentence. 
Claim 11: Please add “and” after before the final limitation to recite “…diffusively reflective and UVC transmissive; and”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 line 2 recites the limitation "the LED".  There is insufficient antecedent basis for this limitation in the claim. No “LED” was mentioned in previous parts of claim 25 and claim 7, which claim 25 is dependent on. For the purpose of examination “the LED” will be interpreted as “the UVC LED”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9, 11, 14-18, 20-22 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taghipour et al. (US 20190062180 A1).

Regarding claim 7 Taghipour teaches a method of periodically dosing a UVC reactor (a method to periodically dose UVC light using a UV-LED in a photoreactor – the reactor [Paras. 0002, 0034, 0079; abstract]), the method comprising: 
providing a photoreactor for disinfecting water (UV-LED reactor 10 (photoreactor) that is used to treat and purify water [Paras. 0003, 0008; Fig. 1A]), the photoreactor having: 
at least one wall defining a chamber configured to contain fluid (fluid flows into inlet 26 which takes fluid into flow channels 22 – the chamber – which has at least one wall defining it [Figs. 1A and 1B; Para. 0041]), 
an inlet through which fluid flows into the chamber (inlet 26, which fluid flows into to go into the flow channel 22 [Fig. 1A and 1B; Para. 0041]), 
an outlet through which fluid exits the chamber (outlet 28 where fluid exits from the flow channel 22 [Fig. 1A, 1B, 1D, and 1E; Para. 0041]), and 
a UVC LED configured to be powered on for an active duration (a UV-LED 30 that can be turned on and off using a microprocessor and that the UV-LED can be turned on for a period of time such as a few seconds (the active duration) [Paras. 0041, 0079; Figs. 1A-1E]), and powered off for a prescribed inactive duration (the UV-LED can be turned on and off using a microcontroller wherein the UV-LED off time intervals read on the inactive duration [Para. 0079]), the active duration and the prescribed inactive duration defining a period (the UV-LED can be turned on and off where the on time can be a few seconds and the off time can be specific time intervals like a few hours. The on and off time presented is a defining period [Para. 0079]); 
activating the UVC LED for a first active duration (the UV-LED can be turned on and off by a microprocessor where the starting on time can be a few seconds [Paras 0077, and 0079-0080]); activating the UVC LED for a second active duration after the prescribed inactive duration (the UV LED can be repeatedly turned on and off where after the UV LED is turned on and off another specific interval of time may flow [Para. 0077, and 0079-0080]).

Regarding claim 8, Taghipour teaches the method as defined by claim 7, wherein the prescribed inactive duration is determined based on the expiration of the first active duration or the prescribed inactive duration is determined based on the expiration of a most recent LED activation (the UV-LED(s) can be turned on and off at specific time intervals where the time of the UV-LED is off right after the time the UV LED was turned on [Paras. 0079-0080]).

Regarding claim 9, Taghipour teaches the method as defined by claim 7, wherein the first active duration occurs while the fluid is stagnant (the UV LED can be turned on or off when fluid flow stops [Para. 0079]).

Regarding claim 11, Taghipour teaches a method of dosing UVC radiation within a fluid reactor (teaches a method to periodically dose UVC light using a UV-LED in a photoreactor – the fluid; [Paras. 0002-0003, 0034, 0079; abstract]), the method comprising: 
providing a fluid reactor (teaches a UV-LED reactor 10/photoreactor to treat water; see e.g. paragraph 3 and Fig. 1A and 1B) having at least one UVC LED and a main photoreactor zone configured to house fluid (the UV-LED reactor 10 comprising of a plurality of UV-LEDS 30 where it is placed in a direction for radiation of the fluid conduit which is part of the flow channel 22 where fluid is housed [Figs. 1A-1C; Para. 0041]), the main photoreactor zone being formed from material that is UVC diffusively reflective and UVC transmissive (one wall that makes up the geometry of the fluid conduit 20 – the photoreactor zone- is the UV-transparent window 29 which is made of quartz or silica glass (UVC transmissive material). Taghipour also teaches that the fluid conduit 20 is coated with material with high UV reflectivity [Fig. 1D; Paras. 0041, 0063]); and
periodically dosing the main photoreactor zone with UVC radiation using the at least one UVC LED for a LED active duration as a function of an LED inactive duration (the fluid conduit 20 – the photoreactor zone - is paired with UV-LEDs 30 where the UV-LEDs can be turned on and off – the LED active/inactive duration [Figs. 1B-1D; Paras 0041, 0079]). 


Regrading claim 14, Taghipour teaches the method as defined by claim 11, wherein the periodically dosing occurs as the fluid is stagnant (the UV-LED can be turned on or off when the fluid flow stops and stays in reactor [Para. 0079]).

Regarding claim 15, Taghipour teaches the method as defined by claim 11, wherein periodically dosing occurs after a preset amount of time (the UV-LED being turned on and off – the periodic dosing- occurs after specific time intervals [Paras. 0079-0080]).

Regarding claim 16, Taghipour teaches the method as defined by claim 15, wherein the preset amount of time is reset by a trigger event (teaches the specific time intervals can be reset or immediately initiated or interrupted by a sensor, on/off switch, or microprocessor – trigger events [Paras 0079-0080]).

Regarding claim 17, Taghipour teaches the method as defined by claim 16, wherein the trigger event is fluid flow (teaches the trigger event of the UV-LED being turn on or off can be based on fluid flow [Para. 0079]).

Regarding claim 18, Taghipour teaches the method as defined by claim 16, wherein the trigger event is a remote request (the UV LED can be turned off and on/reset remotely [Para. 0079]).

Regarding claim 20, Taghipour teaches the method as defined by claim 11, further comprising continuously stirring the fluid in the main photoreactor zone (vortex generator and static mixers – devices that can continuously stir fluid as long as fluid is present in fluid flow channel 22 to mix the fluid [Paras. 0041, 0062; Figs. 1B-1D]).

Regarding claim 21, Taghipour teaches the method as defined by claim 7 further comprising: configuring a controller to set a duty cycle for the period (teaches a microcontroller – the controller- that is programmed to turn on and off UV-LED(s) for specific interval of on/off time [Para. 0079]), and wherein the duty cycle is a ratio of the active duration to the period, wherein the duty cycle is less than or equal to about 1:100 (an on and off time period where the duty cycle of the given times range from 1:2401 to 1:5401 [Para. 0079]). 

Regrading claim 22 Taghipour teaches the method as defined by claim 21, wherein the duty cycle is between about 1:100 and about 1:5760 (teaches a on and off time period where the duty cycle of the given times range from 1:2401 to 1:5401; [Para. 0079]).

Regarding claim 24, Taghipour teaches the method as defined by claim 7, wherein the period is between about 30 minutes and about 48 hours (the on time for the UV-LED(s) can be a few seconds (2-3 seconds) and be turned off for a few hours (2-3 hours) giving a period of 2.00055 to 3.00083 hours, which falls within and thus anticipates the claimed range of 30 minutes to 48 hrs [Para. 0079]).

Regarding claim 25, Taghipour teaches the method as defined by claim 7, wherein the LED is a lidless type LED (the UV-LEDs 30 do not have a lid covering them [Figs. 1A-1D; Para. 0041]).

Regarding claim 26, Taghipour teaches the method as defined by claim 7, wherein the photoreactor further comprises a cylinder within the chamber (fluid flow channels 22/222, which are part of the UV-LED reactor 10 (the photoreactor), can have circular cross sections meaning it can be tubular in shape [Figs. 3A and 3B; Paras. 0053, 0057]), the cylinder formed from UVC diffusively transmissive material and/or UVC diffusively reflective material (the back wall 229 of the tubular shaped flow channel 222 is made of UV transmissive material as it is showing UV light from the UV LED 230 passes through the wall 229 [Fig. 3B; Para. 0053]; Taghipour further teaches wherein the UV-transparent window 29 of Fig. 1D, which is equivalent to the UV transmissive window 229, is made of quartz or silica glass (UVC transmissive material) and wherein the walls of the fluid conduit 20 can be coated with material with high UV reflectivity [Fig. 1D; Paras. 0041, 0063]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taghipour, as applied to claim 7 above. 

Regarding claim 10, Taghipour teaches the method as defined by claim 7, wherein a duty cycle is between about 1:60 and about 1:2880 (teaches a duty cycle where the period of time of the UV-LED being on is a few second (2-3 seconds) and is off for specific intervals of time like a few hours (2-3 hours = 7200 to 10800 seconds). This gives a ratio range of 1:2401 to 1:5401 for the duty cycle; see e.g. last 5 lines in paragraph 79).

Taghipour does not teach a duty cycle is between about 1:60 and about 1:2880.

Given the teachings of Taghipour regarding a duty cycle of 1:2401 to 1:5401, it would have been obvious to have selected and utilized a duty cycle within the disclosed range, including those amounts that overlap within the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 

Claims 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taghipour et al as applied to claim 11 above, and further in view of Liao et al (US 20170280737).

Regarding claim 12, Taghipour teaches the method as defined by claim 11. 

Taghipour does not teach wherein the respective LED active durations are the same temporal length. 

Liao teaches a device comprising a UV LED and subsequent method of treating water [abstract; Para. 0006] wherein the respective LED active durations are the same temporal length (the UV Light from the UV-LED is on for 1 minute every 30 minutes, making the active durations the same temporal length [Para.0102; abstract]).  

Taghipour and Liao are analogous art and are analogous to the claimed invention because they are in the same field of endeavor teaching a photoreactor device with a UV Light source to aid in the sterilization and disinfection of water. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the LED active duration of 1 min every 30 minutes in Liao with Taghipour‘s invention because the periodic illumination provides the advantage of maintaining sanitation of the liquid as stated by Liao [Para. 0102]. Furthermore, the simple substitution of one known element for another (i.e., one temporal length duration for another) is likely to be obvious when predictable results are achieved (i.e., sterilization and disinfection of water as taught by Liao) [MPEP § 2143(B)]. 

Regarding claim 19, Taghipour teaches the method as defined by claim 11. Taghipour teaches the use of vortex generator and static mixers, devices that can continuously stir fluid as long as fluid is present in fluid flow channel 22 to mix the fluid [Paras. 0041, 0062; Figs. 1B-1D].

Taghipour does not teach “periodically” stirring the fluid in the main photoreactor zone.

Liao teaches a device comprising a UVLED and subsequent method of treating water [abstract; Para. 0006] wherein the method includes periodically stirring the fluid in the main photoreactor zone (teaches that user will periodically shake the bottle 1200 – the photo reactor zone- that contains water or fluid to facilitate UV light 1300 exposure [Para. 0105; Fig. 12]. Liao further teaches that periodically shaking the bottle 1200 to stir the fluid in the bottle allows for the advantage of having the liquid be uniformly exposed to UV light [Para. 0105]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Taghipour to include periodic stirring because Liao teaches periodic stirring of the fluid in the main photoreactor zone (teaches that user will periodically shake the bottle 1200 – the photoreactor zone- that contains water or fluid to facilitate UV light 1300 exposure) allows for the advantage of having the liquid be uniformly exposed to UV light as stated by Liao (see e.g. last 5 lines of paragraph 105). Furthermore, the simple substitution of one known element for another (i.e., “periodic” stirring rather than “continuous” stirring) is likely to be obvious when predictable results are achieved (i.e., agitating the sample for uniform exposure to UV light as taught by Liao) [MPEP § 2143(B)]. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Taghipour, as applied to claim 11 above, and further in view of Yangwoon-dong et al (KR 100628705 B1).

Regarding claim 13, Taghipour teaches the method as defined by claim 11.

Taghipour does not teach wherein respective LED inactive durations are different temporal lengths.

Yangwoon-dong teaches a device with a UV LED to facilitate in the treatment of water [abstract] where the LED inactive durations are different temporal lengths (teaches the UV LED inactivation time can be at different variations such as 10 minutes of lighting after 30 mins of no light, 10 minutes of lighting after 1 hour of no light, 30 minutes of light after 2 hours of no light [see e.g. lines 1-4 in paragraph starting with “For example, 10 minutes…” in page 4 of 7 and lines 1-3 of Abstract)]. 

Taghipour and Yangwoon-dong are analogous art and are analogous to the claimed invention because they are in the same field of endeavor teaching a photoreactor device with a UV Light source to aid in the sterilization of water. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Taghipour to have the UV LED inactivation be at different temporal lengths because Yangwoon-dong teaches that having periodic UV LED sterilization allows for the advantage of preventing bacterial growth as stated by Yangwoon-dong (see e.g. lines 1-2 paragraph starting with “Even when not in use…” in page 4 of 7). Furthermore, the simple substitution of one known element for another (i.e., one temporal length duration for another) is likely to be obvious when predictable results are achieved (i.e., sterilization and disinfection of water) [MPEP § 2143(B)]. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Taghipour, as applied to claim 7 above, and further in view of Wei et al (CN 106677307 A).

Regarding claim 23, Taghipour teaches the method as defined by claim 7.

Taghipour does not teach wherein the period is between about 10 seconds and about 5 minutes.

Wei teaches as device with UV LED to ensure water is aseptic [lines 1-6 paragraph starting with “the nozzle mechanism 22…” page 8 of 12] wherein the period is between about 10 seconds and about 5 minutes (Ultraviolet LED is on for 11 seconds ever minute (60 sec), giving a period of 1 min and 11 seconds [see lines 4-6 paragraph starting with “The nozzle mechanism 22…” page 8 of 12]). Wei further teaches that the Ultraviolet LED having a period of 1 min and 11 seconds allows for the advantage of ensure that the water from the first jet 223 is aseptic/sterile [see e.g. lines 4-6 paragraph starting with “the nozzle mechanism 22…” page 8 of 12].

Taghipour and Wei are analogous art and are analogous to the claimed invention because they are in the same field of endeavor teaching a photoreactor device with a UV Light source to aid in the sterilization and disinfection of water. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Taghipour to having a period of 1 min and 11 seconds because Wei teaches the period allows for the advantage of ensuring that the water from the first jet 223 is aseptic/sterile as stated by Wei (see e.g. lines 2-4 paragraph starting with “the nozzle mechanism 22” page 8 of 12). MPEP I 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140356229 A1 – teaches UV device with a UV Light source, where it sterilizes a fluid and where the Light can be turned on and off for a set period.
US 6579495 B1 – Teaches UV device for disinfecting water with UV-LEDs.
US 20050139552 A1 – Teaches a UV device/photoreactor that disinfects water using UV LEDs and has an on/off switch. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L TRAN whose telephone number is (571)272-7576. The examiner can normally be reached Monday to Friday from 8:00 am EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.L.T./Examiner, Art Unit 1795                                                                                                                                                                                                        


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795